          Case 2:18-cv-01846-JLR Document 49 Filed 12/07/20 Page 1 of 6



 1                                                              Hon. James L. Robart
 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 8

 9   UNITED SPECIALTY INSURANCE
     COMPANY,
10                                                 No. C18-1846JLR

11                           Plaintiff,
                                                   ORDER FOR REMOTE
12          v.                                     CIVIL BENCH TRIAL
13
     HOMELAND INSURANCE
14   COMPANY OF NEW YORK,

15                           Defendant.
16

17         The Court orders the following procedures and protocols for a remote trial
18   starting on Monday, January 11, 2021, at 1:00 p.m.
19         1. Trial Format. The trial format will be remote. The entire trial will take

20   place using the ZoomGov.com platform. The parties, counsel, and witnesses will

21   not be physically present in the courtroom.
           2. Public Access. The public will have access to an audio broadcast of the
22
     proceedings via a link published on the court’s website.
23
           3. Preparation. Counsel shall review the tutorials located at
24
     https://www.youtube.com/playlist?list=PLQQODreSvdKHWF4JsOIQp8zMJMt9ulM-2
25
     and https://www.youtube.com/playlist?list=PLQQODreSvdKGJtsgZar9mBDtsuoKAz4dZ
26
     and familiarize themselves with:

     ORDER FOR REMOTE
     CIVIL BENCH TRIAL – 1
           Case 2:18-cv-01846-JLR Document 49 Filed 12/07/20 Page 2 of 6



 1                     • ZoomGov.com
 2                     • Box.com
 3                     • Excerpt of King County CLE on remote bench trials
 4

 5          The parties and counsel are to participate on Tuesday January 5, 2021, at
 6   10:00 a.m. with the courtroom deputy for a technology check. The courtroom

 7   deputy will supply the invitation link for those participating.

 8          Counsel shall ensure that they and each witness have the hardware, software,
     data bandwidth, and internet access required to testify remotely based on the
 9
     minimum system requirements posted at
10
     https://www.wawd.uscourts.gov/attorneys/remotehearings.
11
            Counsel shall also ensure that parties and witnesses have an alternative means
12
     of communicating with each other outside the ZoomGov.com platform (e.g., using a
13
     cellphone).
14
            Counsel shall consider steps to establish a high-speed internet connection
15   (e.g., if possible, a hard-wired connection is generally preferable to a wireless
16   internet connection). Limit internet usage by others during the hearing as this may
17   impact connection speed for the hearing.
18          4. Record. The Court will provide a court reporter for the trial and a public
19   link to the audio broadcast of the proceedings. No portion of the hearing shall be
20   recorded or broadcast, in whole or in part, in any fashion, by any participant,

21   witness, or public observer.

22          The parties and counsel agree that they will not record, via audio, video, or
     screenshot, or permit any other person to record, via audio, video, or screenshot, the
23
     hearing or any part of it. The parties and counsel will ensure that each additional
24
     attendee at the hearing for which that party is responsible also acknowledges and
25
     agrees to this prohibition on recording.
26


     ORDER FOR REMOTE
     CIVIL BENCH TRIAL – 2
           Case 2:18-cv-01846-JLR Document 49 Filed 12/07/20 Page 3 of 6



 1          5. Witnesses and Participants. No later than January 6, 2021, counsel
 2   shall email the courtroom deputy at Ashleigh_Drecktrah@wawd.uscourts.gov and
 3   provide the following for each party, attorney, and witness who will appear
 4   remotely:

 5                         • Name

 6                         • Email address

 7                         • Phone number

 8                         • Participant type (party, attorney, or witness)

 9
            The courtroom deputy will then supply the invitation link for those
10
     participating. When a participant remotely accesses the trial, the participant will
11
     first enter a virtual waiting room. The courtroom deputy will admit participants to
12
     the virtual court proceeding from the virtual waiting room.
13
            Counsel are responsible for notifying witnesses when they are expected to
14
     report to the virtual waiting room. Counsel shall have a second witness on call at all
15
     times to testify in the event a witness’s connection is lost or other technical
16   difficulties arise.
17          Counsel are directed to instruct the witnesses that they are excluded from the
18   trial until they are called. Until a witness is excused and not subject to recall, a
19   witness may not observe, listen to, or otherwise access, through any means, the
20   testimony of other witnesses or other proceedings for this case.
21          During testimony, the witness shall not communicate with anyone other than

22   the Court or counsel. Witnesses may not refer to any documents during their

23   testimony unless and until the witness is directed to do so.
            6. Exhibits.
24
                    A.      All exhibits will be uploaded by counsel to the Box.com website
25
                            via a link that the courtroom deputy will email to counsel prior to
26
                            the trial start date.

     ORDER FOR REMOTE
     CIVIL BENCH TRIAL – 3
          Case 2:18-cv-01846-JLR Document 49 Filed 12/07/20 Page 4 of 6



 1                B.   Each witness testifying shall have a hard copy of any exhibit they
 2                     will be expected to use or examine during the trial.
 3                C.   One hard copy of the exhibits shall be delivered to the U.S.
 4                     Courthouse at 700 Stewart Street, Seattle, WA 98101 no later

 5                     than January 7, 2021 by 4:00 p.m.

 6                D.   The witness will not access the exhibits until instructed by
                       examining counsel.
 7
                  E.   Counsel shall certify that exhibits uploaded and the exhibits
 8
                       produced in hard copy are identical.
 9
                  F.   The courtroom deputy will download each exhibit as it is
10
                       admitted to create the Court’s official record of original admitted
11
                       exhibits.
12
                  G.   Two copies of the depositions expected to be used for
13
                       impeachment or trial testimony shall be delivered to the Seattle
14                     courthouse under seal no later than December 30, 2020
15                     by 4:00 p.m.
16                H.   The parties must comply with LCR 32 for the use of depositions
17                     at trial, including video depositions.
18                I.   The Court shall be notified if a video deposition is to be used as
19                     substantive evidence and whether it will be played during the

20                     course of the trial or simply provided to the Court in advance of
                       the trial date for review. If it will be used during trial, counsel
21
                       shall be prepared to broadcast the video deposition via
22
                       ZoomGov.com using the screen sharing function.
23
           7. Professionalism During the Trial.
24
                  A. Ambient Noise Protocols:
25
                         • When the Court, counsel, or a witness is speaking, please
26
                             avoid interrupting the speaker.

     ORDER FOR REMOTE
     CIVIL BENCH TRIAL – 4
          Case 2:18-cv-01846-JLR Document 49 Filed 12/07/20 Page 5 of 6



 1                       • Upon admission to the ZoomGov.com platform, participants
 2                           shall mute their microphones and activate microphones
 3                           when directed by the Court (e.g., a witness shall activate the
 4                           microphone when testifying as shall the examining and
 5                           defending attorneys during witness testimony).

 6                       • All participants who are not actively being questioned as a

 7                           witness, asking questions of a witness, defending a witness,
                             or providing or responding to opening statements, closing
 8
                             arguments, or other arguments, shall maintain their audio on
 9
                             mute to limit potential interruptions. The video hearing host
10
                             will also have the ability to mute and unmute any participant
11
                             if needed.
12
                         • Any participants using multiple devices in a single
13
                             workspace to access the trial should avoid audio feedback
14
                             issues by, e.g., only using the microphone and speakers on
15                           one device at a time, or utilizing headphones.
16                       • To the extent possible, remote trial participants should
17                           conduct themselves in the same way they would if they were
18                           physically present in a courtroom. Remote participants
19                           should silence electronic devices other than devices
20                           necessary to remote participation, and generally take steps to
21                           minimize anything in their remote workspace that would

22                           distract from the integrity of the proceedings. The Court

23                           understands that conducting trial from one’s home, for
                             example, presents many challenges. The Court asks all
24
                             remote participants to do their best to maintain
25
                             professionalism in order to conduct a fair and efficient trial.
26


     ORDER FOR REMOTE
     CIVIL BENCH TRIAL – 5
          Case 2:18-cv-01846-JLR Document 49 Filed 12/07/20 Page 6 of 6



 1                B. Objections:
 2                       • When an objection is made, the witness shall stop talking
 3                           and let the Court rule on the objection.
 4                C. Disconnection:
 5                       • In the event that the Court, a party, counsel, a witness, or
 6                           anyone else necessary to the proceedings becomes

 7                           disconnected from the remote trial, the trial will stop while
                             the connection is reestablished.
 8
                         • Counsel must ensure that a witness has an alternative means
 9
                             of communicating with counsel (e.g., a cellphone) in the
10
                             event of disconnection.
11
                  D. Appropriate Dress:
12
                         • Parties, witnesses, and counsel are to dress in the same
13
                             manner as they would in a live courtroom.
14
                  E. Screen Names:
15
                         • When remotely accessing the trial, remote participants
16
                             should ensure that their screen name indicates their actual
17                           name.
18

19         DATED this 7th day of December, 2020.
20



                                                       A
21

22

23                                                     The Honorable James L. Robart
                                                       U.S District Court Judge
24

25

26


     ORDER FOR REMOTE
     CIVIL BENCH TRIAL – 6
